7 CINE AA anc
mes os oonaommay
SE

Case 1:20-cv-03817-GBD Document 26 Fileg:30/26/20....Page 1 of 1

UNITED STATES DISTRICT COURT a e
SOUTHERN DISTRICT OF NEW YORK Sie ey

wn eee eee ee nee Ko OC 26 2020-1!
YERSIKA M GUTIERREZ DE MUNOZ, individually: «OEE 2 6 MD m5;

and on behalf of others similarly situated,

     

  
 

Plaintiff,
ORDER

-against-
20 Civ. 3817 (GBD)

2501 WEBSTER RESTAURANT CORP, d/b/a Parilla
Latina, et al., :

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from October 28, 2020 to January 13, 2021 at 9:30 am.

Dated: New York, New York
October 26, 2020
SO ORDERED.

Gsacay, EB. Donk

C@YORGHB. DANIELS
United States District Judge

 
